
	

113 HR 3006 : To authorize a land exchange involving the acquisition of private land adjacent to the Cibola National Wildlife Refuge in Arizona for inclusion in the refuge in exchange for certain Bureau of Land Management lands in Riverside County, California, and for other purposes.
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 3006
		IN THE SENATE OF THE UNITED STATES
		September 16, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To authorize a land exchange involving the acquisition of private land adjacent to the Cibola
			 National Wildlife Refuge in Arizona for inclusion in the refuge in
			 exchange for certain Bureau of Land Management lands in Riverside County,
			 California, and for other purposes.
	
	
		1.DefinitionsIn this Act—
			(1)Map 1The term Map 1 means the map entitled Specified Parcel of Public Land in California and dated July 18, 2014.
			(2)Map 2The term Map 2 means the map entitled River Bottom Farm Lands and dated July 18, 2014.
			2.Land exchange, Cibola National Wildlife Refuge, Arizona, and Bureau of Land Management land in
			 Riverside County, California
			(a)Conveyance of bureau of land management landIn exchange for the land described in subsection (b), the Secretary of the Interior shall convey to
			 River Bottom Farms of La Paz County, Arizona, all right, title and
			 interest of the United States in and to certain Federal land administered
			 by the Secretary through the Bureau of Land Management consisting of a
			 total of approximately 80 acres in Riverside County, California,
			 identified as Parcel A on Map 1. The conveyed land shall be subject to valid existing rights, including easements,
			 rights-of-way, utility lines, and any other valid encumbrances on the land
			 as of the date of the conveyance under this section.
			(b)ConsiderationAs consideration for the conveyance of the Federal land under subsection (a), River Bottom Farms
			 shall convey to the United States all right, title, and interest of River
			 Bottom Farms in and to two parcels of land contiguous to the Cibola
			 National Wildlife Refuge in La Paz County, Arizona, consisting of a total
			 of approximately 40 acres in La Paz County, Arizona, identified as Parcel 301–05–005B–9 and Parcel 301–05–008–0 on Map 2.
			(c)Equal value exchangeThe values of the Federal land and non-Federal land to be exchanged under this section shall be
			 equal or equalized by the payment of cash to the Secretary by River Bottom
			 Farms, if appropriate, pursuant to section 206(b) of the Federal Land
			 Policy Management Act (43 U.S.C. 1716(b)). The value of the land shall be determined by the Secretary through an appraisal performed by a
			 qualified appraiser mutually agreed to by the Secretary and River Bottom
			 Farms and performed in conformance with the Uniform Appraisal Standards
			 for Federal Land Acquisitions (U.S. Department of Justice, December 2000).
			 If the final appraised value of the non-Federal land (Parcel 301–05–005B–9 and Parcel 301–05–008–0 on Map 2) exceeds the value of the Federal land (Parcel A on Map 1), the surplus value of the non-Federal land shall be considered to be a donation by River
			 Bottom Farms to the United States.
			(d)Exchange timetableThe Secretary shall complete the land exchange under this section not later than 1 year after the
			 date of the expiration of any existing Bureau of Land Management lease
			 agreement or agreements affecting the Federal land (Parcel A on Map 1) to be exchanged under this section, unless the Secretary and River Bottom Farms mutually
			 agree to extend such deadline.
			(e)Administration of acquired landThe land acquired by the Secretary under subsection (b) shall become part of the Cibola National
			 Wildlife Refuge and be administered in accordance with the laws and
			 regulations generally applicable to the National Wildlife Refuge System.
			
	Passed the House of Representatives September 15, 2014.Karen L. Haas,Clerk
